Citation Nr: 1131504	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to an initial compensable disability rating for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for hearing loss and assigned an non-compensable disability rating.  The RO decision also denied the service connection for a low back disorder.

In November 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issue of entitlement to an initial compensable rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Evidence of record demonstrates that a lumbar spine disorder was manifested during active service.



CONCLUSION OF LAW

A lumbar spine disability, to include degenerative disc disease, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 5260 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in June 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in July 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in February 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in a July 2007 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, and post-service private treatment records pertaining to his claimed disability have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination in October 2007 to determine the nature and etiology of his back disorder. 
 
Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis (degenerative joint disease), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records (STR) include a May 1969 note which indicates that the Veteran hurt his back in January and reinjured his back while playing ball.  The examiner noted right paravertebral spasms and diagnosed a lumbosacral sprain.  In a Mach 1971 STR, the Veteran complained of low back pain on both sides after breakfast.  The examiner noted that the Veteran uses a bed board.  Examination of the lumbosacral spine was negative.  In his August 1972 medical history the Veteran complained of recurrent back pain.  During his August 1972 separation examination, the examiner marked the spine normal, and noted that the Veteran had low back pain secondary to injury in January 1969 diagnosed as paravertebral spasms.  He was treated with flexion exercises and a back board and made full recovery.  

A March 1988 private MRI found minimal osteophyte formation in the lumbosacral spine.  The radiologist remarked that this is probably not of any clinical significance. 

In an August 1993 private treatment record, A. S., M.D., stated that the Veteran apparently injured his back in November 1992 when he was working outside the mines lifting heavy material.  He started to have severe pain in his back and left leg.  He was seen by a chiropractor and was treated conservatively off and on.  The Veteran reported improvement and returned to work.  The pain returned more intense and severe.  The Veteran reported no prior injury to his back.  The diagnosis was low back pain with radicular pain to the left leg and rule out herniated disc at L4-L5. 

In a September 1993 private X-ray report, the findings included degenerative changes seen localized to L3-L4 and L4-L5 levels with marginal spurring. 

In private treatment records from B. L., M.D., dated from July 1997 to  November 2001, the Veteran had ongoing complaints of low back pain.  In a February 1999 note, the Veteran complained of back pain which radiates to the left leg.  He reported he has a history of back injury.  

In an April 2006 VA progress note, the Veteran reported a dull back pain which he has had "for a long time".   

In a November 2007 statement, the Veteran asserted that Dr. S., told him that he must have hurt his lower back at an earlier age for him to have spinal canal stenosis this bad. 

During an October 2007 VA examination, the Veteran reported he injured his back in service while he was assembling jet engines which required heavy lifting.  He reported he did not seek treatment until four months later while he was playing basketball and twisted his back while jumping.  At that time, he was given a board to sleep on and told to do back exercises.  He continued to have back problems throughout his service in the military.  He was seen on several occasions with complaints of back pain.  An X-ray report from that time found moderate degenerative changes of the lumbar spine with disc space narrowing at L3-L4 and L4-L5.  

After a physical examination, the examiner stated at the Veteran's current complaints of a back pain are not caused or a result of a back injury in 1969.  The nurse practitioner noted that while reviewing the Veteran's claims file she was unable to find documentation of the Veteran's original injury to his back.  She noted other times when he was treated for low back strain.  The separation examination noted a diagnosis of low back strain fully recovered.  The examiner noted that Veteran was not seen again for his back pain until 1992 when he saw a chiropractor.  In 1993, the private physician reported he was referred for a neurosurgical evaluation as part of a worker's compensation claim.   

In an April 2008 statement, the Veteran asserted that he continued to have reoccurrences of back pain with muscle spasms since his initial injury in January 1969.  He reported that after he was discharged from the Air Force his back pain and spasms did not go away.  Instead they started increasing, but he kept working with this condition, hoping it would get better.  He eventually went to the doctor in November 1992 when his back went out.  He was treated by a private physician then neurosurgeon.  The neurosurgeon told him that his back problems were due to an earlier injury.  

In a February 2009 private evaluation by A. L., M.D, an orthopedic surgeon, the Veteran reported his history including an active duty injury in January 1969, re-injury in May 1969, and reevaluation in March 1971.  The Veteran reported he also injured his lower back in 1992 while working in the mines.  The physician noted that the Veteran worked in heavy equipment most of his life.  After a physical examination, the physician opined that the Veteran suffers from chronic low back pain which, by history and medical records, dates back to his initial injury on at least two occasions while on active duty in the military.  Over the years since his initial injury, the Veteran has had persistent recurrent episodes of low back pain and has developed progressive significant degenerative arthritic changes in the lumbar spine.  It would appear that since his initial injuries on active duty, he has had at least one additional injury in 1992 which was also a lifting injury.  There is no question that repetitive soft tissue injuries to the spine in any area can and do result in development of degenerative changes, which once started can and often result in progressive changes.  It is the physician's opinion that it is as likely as not that the Veteran's chronic low back disorder and degenerative process is at least in part related to his initial injuries on active duty.  The physician also readily admits that his chronic low back pain and degenerative arthritis of lumbar spine is not entirely related to his initial injury.  It was his estimate that the current lumbar spine condition is at least 25 to 30 percent related to his initial injuries on active duty. 

In a November 2010 Travel board hearing, the Veteran testified to ongoing back pain since his initial injury in service. 

Analysis

A veteran is competent to report about factual matters about which he has firsthand knowledge, including experiencing pain during service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Where a disability may be diagnosed by its unique and readily identifiable features, the presence of disability is not necessarily a determination "medical in nature," and may be capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The medical evidence of record satisfactorily establishes that the Veteran currently has low back disorder.  The medical record further shows that the disability did not pre-exist service.

The Veteran has testified to continuity of symptomatology since service.  The Board finds the Veteran's testimony as to pain in the low back since a January 1969 in-service injury to be consistent with his service and credible.

In view of the totality of the evidence, including the Veteran's documented chronic low back disabilities, his documented in-service back injury, and positive correlation between service and these disabilities by the private physician, the Board finds that the Veteran's low back disorder is as likely as not a result of active service.  Although the October 2007 VA nurse practitioner disagreed with the connection between the Veteran's back disabilities and in-service injury, the February 2009 private orthopedic physician affirmed the diagnosis of chronic low back pain as at least in part due to the in-service injury.  Consequently, the Board finds that the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, service connection for a low back disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is granted.


REMAND

The Board's review of the claims file reveals that further action on the issue of an increased rating for hearing loss is warranted.

In an April 2010 statement, the Veteran asserted that he needed a new hearing test to determine the amount of hearing loss he has acquired over the last few years.  The Veteran's last VA audio examination was in November 2007.

During his November 2010 hearing, the Veteran testified that he has worn hearing aids for the last three or four years and had to recently get a new pair that were stronger than his last pair.  The Veteran argues that this indicates a worsening of his hearing ability, and the Board agrees. 

To ensure that the record reflects the current severity of the hearing loss disability, the Board finds that a more contemporaneous examination is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and request that they identify the names, addresses and approximate dates of treatment for any health care providers, VA or non-VA, that have treated him for his bilateral hearing loss and whose records have not already been made a part of the claims file.  After the Veteran has signed any appropriate releases, the AMC/RO should obtain and associate with the claims folder all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded an audiology examination to ascertain the severity of his service-connected bilateral hearing loss disability.  Prior to the examination, the claims folder must be made available to the examiner for a thorough review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Audiology Examination, revised on February 17, 2010. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  The review should include consideration of all evidence submitted since the issuance of the February 2009 supplemental statement of the case.  If the benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
				[CONTINUED ON NEXT PAGE]

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Nancy Rippel 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


